Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Jenkins on 1/25/2022.
The application has been amended as follows: 

1.	(Currently amended) A cryogenic device for cooling a RF coil for a Magnetic Resonance Imaging system, the cryogenic device comprising:
a cryocooler providing a cold source,
a solid thermal link, the solid thermal link having first end in thermal contact with the cryocooler, 
a RF coil holder for holding the RF coil, the RF coil holder being  in thermal contact with a second end of the solid thermal link opposite to the first end,
a vacuum chamber enclosing the solid thermal link and the RF-coil holder,
a measurement surface facing the RF coil holder,
a heating source, and
a controller configured to control heat applied by the heating source,
wherein each one of the cryocooler, the solid thermal link, the RF coil holder, the heating source, and the measurement surface is made of non-magnetic materials, and 
wherein the controller is configured to control the heat applied by the heating source using a feedback loop based on a Magnetic Resonance measurement signal from a Magnetic Resonance Imaging scanner

2.	(Previously presented) The cryogenic device according claim 1, wherein the cryocooler is a pulse tube cryocooler system.

3.	(Previously presented) The cryogenic device according to claim 2,
wherein the pulse tube cryocooler system includes two parts, one part being the pulse tube cryocooler and the other part being a motorized valve,
wherein the cryogenic comprises a compressor, the compressor being connected to the pulse tube cryocooler by the means of the motorized valve, and
wherein the cryocooler and the motorized valve are distant from each other.

4.	(Previously presented) The cryogenic device according to claim 3, wherein the cryocooler and the motorized valve are connected using a first flexible connection.

5.	(Previously presented) The cryogenic device according to claim 4, 
wherein the cryogenic device comprises a carriage, the carriage being arranged in such way it can carry the cryocooler, the cryostat, the RF coil holder, and the compressor, and
wherein the compressor is mounted on the carriage, the compressor being connected to the motorized valve with a second flexible connection.

6.	(Original) The cryogenic device according to claim 1, wherein the cryogenic device comprises a passive pumping system of the vacuum chamber.

7.	(Previously presented) The cryogenic device according to claim 4, wherein the passive pumping system is an adsorption pumping surface made of active charcoal.

8.	(Previously presented) The cryogenic device according to claim 1, wherein the solid thermal link is made of a plurality of metal sheets.

9.	(Previously presented) The cryogenic device according to claim 1, wherein the solid thermal link is made of a plurality of pure aluminum sheets.



11.	(Original) The cryogenic device according to claim 10, wherein the support part is made at least partially in copper.

12.	(Original) The cryogenic device according to claim 11, wherein the support part has a general cylinder shape and comprised at least two parts.

13.	(Cancelled) 

14.	(Cancelled) 

15.	(Previously presented) The cryogenic device according to claim 1, wherein the heat source includes a resistive film heater provided with a supporting part supporting the RF coil holder, the supporting part providing a thermal link between the film heater and the RF coil holder.

16.	(Currently amended) A Magnetic Resonance Imaging assembly comprising:
the 
a RF coil, and
the 
wherein the RF coil is arranged on the RF coil holder facing the measurement surface.

17.	(Currently amended) Magnetic Resonance Imaging method comprising the step of:
providing a magnetic resonance imaging assembly,
applying cold to the RF coil using a cryogenic device,
carrying out Magnetic Resonance Imaging using an RF coil of the magnetic imaging assembly, the RF coil being cooled by the cryogenic device,
wherein the magnetic Resonance Imaging assembly comprises:
a Magnetic Resonance Imaging scanner,
the RF coil, and
a cryogenic device,

a cryocooler providing a cold source,
a solid thermal link, the solid thermal link having first end in thermal contact with the cryocooler, 
a RF coil holder for holding the RF coil, the RF coil holder being in thermal contact with a second end of the solid thermal link opposite to the first end,
a vacuum chamber enclosing the solid thermal link and the RF-coil holder,
a measurement surface facing the RF coil holder,
a heating source, and
a controller configured to control the heat applied by the heating source,
wherein each one of the cryocooler, the solid thermal link, the RF coil holder, the measurement surface, and the heating source is made of non-magnetic materials,
wherein the controller is configured to control the heat applied by the heating source using a feedback loop based on a Magnetic Resonance measurement signal from the Magnetic Resonance Imaging scanner
wherein the RF coil is arranged on the RF coil holder facing the measurement surface.

18.	(Previously presented) The Magnetic Resonance Imaging method according to claim 17, wherein the Magnetic Resonance Imaging method further includes, between the step of applying cold and the step of carrying out the Magnetic Resonance Imaging, the steps of:
configuring the Magnetic Resonance Imaging scanner, and
while cold is still applied and the Magnetic Resonance Measurement System is being configured, tuning a resonance frequency of the RF coil by increasing the temperature of the RF coil using the heat source.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings should be amended to include a “heating source” as recited in the independent claims with the specification amended to reflect the number used in the drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1-12 and 15-18 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 18, the prior art of record fails to teach or suggest a cryogenic device for cooling a RF coil for a Magnetic Resonance Imaging system and corresponding method comprising wherein the controller is configured to control the heat applied by the heating source using a feedback loop based on a Magnetic Resonance measurement signal from the a Magnetic Resonance Imaging scanner in combination with all other limitations of claims 1 and 17, respectfully. In view of the amendments the examiner agrees with the applicant’s arguments that the prior art fails to teach the limitation as Nouls teaches “Accordingly, the control over the heat applied by the “small heater” is made by using a conventional thermostat based on a temperature feedback to maintain the desired temperature. However, one of ordinary skill in the art would understand the claimed a magnetic resonance measurement system to measure resonance (and thus produce a resonance or like signal), rather than a temperature signal.” (See arguments on page 3 of Pre-Brief Conference request filed on 6/1/2021.) The amendments specify that the measurement signal is a “magnetic resonance measurement signal” which would not be consistent with a measurement signal using a conventional thermometer as taught in the prior art. 
Claims 2-12, 15, 16, and 18, definite and enabled by the specification are allowed through a dependence on one of allowed claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868